In the first count of the indictment the appellant was charged with swindling by issuing a check on a bank in which he had not sufficient funds and no expectation that the check would be paid. The second count charged swindling by false pretenses.
The verdict reads as follows:
"We, the Jury, find the Defendant guilty as charged byinformation of a bad check as in charge one, and assess his punishment at (5) Five Days in the County Jail and fine Twenty Five Dollars ($25.00).
"M. T. McClure, Foreman."
We are of the opinion that the appellant's contention that the verdict is void is unsound. It clearly shows the finding by the jury that the appellant was guilty and his penalty definitely stated. The italicized part of the verdict manifestly refers to the count in the complaint on which the conviction is based. See Branch's Ann. Tex. C. P., Sec. 646. Both counts were submitted to the jury, and the language mentioned shows the finding of guilt to be upon the first count of the information instead of the second. It has often been said that the charge may be looked to in aid of the verdict. See Lindsay v. State, 1 Texas App., 331, and other cases collated in Branch's Ann. Tex. P. C., Sec. 646, p. 332.
The motion is overruled.
Overruled.